 



EXHIBIT 10.4
CONFIDENTIAL TREATMENT - Portions of this exhibit have been omitted pursuant to
a request for confidential treatment filed with the Commission under Rule 24b-2.
The omitted confidential material has been filed separately with the Commission.
The location of the omitted confidential information is indicated herein with
asterisks (***).
Google Services Agreement
This Google Services Agreement (“GSA”) is entered into by and between Google
Inc. (“Google”) and Miva, Inc., a corporation formed under the laws of Delaware
(“Customer”). This GSA shall be effective as of the GSA Effective Date set forth
in the signature block below. Each Order Form (as defined below) shall be
governed by this GSA and shall become effective on December ___, 2006 (“Order
Form Effective Date”). This GSA and the corresponding individual Order Form into
which this GSA is incorporated together constitute the “Agreement”.
1 DEFINED TERMS. The following capitalized terms shall have the meanings set
forth below. Capitalized terms used but not defined in this GSA shall have the
meanings stated in the Order Form.
1.1 “Beta Features” are those features of the Services which are identified by
Google as beta or unsupported in Google’s then current technical documentation.
1.2 “Brand Features” means the trade names, trademarks, service marks, logos,
domain names, and other distinctive brand features of each party, respectively,
as secured by such party from time to time.
1.3 “Customer Content” means any editorial, text, graphic, audiovisual, and
other content that is served to End Users of the Site(s) or Customer Client
Application(s) and that is not provided by Google.
1.4 “Destination Page” means any Web page which may be accessed by clicking on
any portion of an Advertising Result and/or Search Result.
1.5 “Google Protocol” means Google’s then current protocol for accessing and
implementing the Services.
1.6 “Intellectual Property Rights” means any and all rights existing from time
to time under patent law, copyright law, semiconductor chip protection law,
moral rights law, trade secret law, trademark law, unfair competition law,
publicity rights law, privacy rights law, and any and all other proprietary
rights, as well as, any and all applications, renewals, extensions, restorations
and re-instatements thereof, now or hereafter in force and effect worldwide.
1.7 “Order Form” means the individual Google Services Agreement Order Form
executed by both Customer and Google and into which this GSA has been
incorporated by reference as provided therein. Each Order Form (as it may be
amended from time to time) into which this GSA may be incorporated will be
considered a separate agreement from any other Order Form. Accordingly, for
purposes of interpretation of any specific order form, “Order Form” shall refer
only to that Order Form into which this GSA has been incorporated and which is
the subject of interpretation, and not to any other order form into which this
GSA may otherwise be incorporated (unless and then only to the extent the
parties have expressly provided otherwise).
1.8 “Services” means the services ordered by Customer and to be provided by
Google pursuant to the Order Form.
2 SERVICES.
2.1 Services. Subject to the terms and conditions of this Agreement, Google will
provide Customer, and Customer will procure from Google, the Services for the
fees set forth in the Order Form executed by Customer and Google. This GSA may
be incorporated into more than one Order Form, provided that each such Order
Form (together with all documents incorporated therein) shall be considered a
separate agreement from any other Order Form.
2.2 Beta or Unsupported Features. Certain Services may include Beta Features
which Customer may elect to enable. Customer understands and agrees that Beta
Features are provided “as is” and any use thereof shall be undertaken solely at
Customer’s own risk. Google reserves the right, in its sole discretion, to
include or cease providing Beta Features as part of any Services at any time.
3 CUSTOMER OBLIGATIONS.
3.1 Prohibited Actions. Customer shall not, and shall not allow any third party
to:
     (a) edit, modify, truncate, filter or change the order of the information
contained in any Search Results and/or Advertising Results (either individually
or collectively), including, without limitation, by way of commingling Search
Results and/or Advertising Results with non-Google provided search results or
advertising;
     (b) frame any Results Page or Destination Page;
     (c) redirect an End User away from the Destination Page, provide a version
of the Destination Page different from the page an End User would access by
going directly to the Destination Page, intersperse any content between an
Advertising Result or Search Result and the corresponding Destination Page or
implement any click tracking or other monitoring of Advertising Results or
Search Results;
     (d) display any Search Results and/or Advertising Results in pop-up,
pop-under, exit windows, expanding buttons, or animation;
     (e) display any Search Results and/or Advertising Results to any third
parties other than End Users;
     (f) minimize, remove or otherwise inhibit the full and complete display of
any Results Page (including any Search Results and/or Advertising Results), and
the corresponding Destination Pages;
     (g) produce or distribute any software, or permit any of its software to be
distributed with software, that prevents the display of ads provided by Google
(such as by way of blocking or replacing ads);
Google Confidential

 



--------------------------------------------------------------------------------



 



     (h) directly or indirectly access, launch and/or activate the Services
through or from, or otherwise incorporate the Services in, any software
application, Web site or other means other than the Site(s) or Customer Client
Application(s), and then only to the extent expressly permitted herein;
     (i) transfer, sell, lease, syndicate, sub-syndicate, lend, or use for
co-branding, timesharing, service bureau or other unauthorized purposes any
Services or access thereto (including, but not limited to Search Results and/or
Advertising Results, or any part, copy or derivative thereof);
     (j) enter into any arrangement or agreement under which any third party
pays Customer fees, Customer pays any third party fees, or either shares in any
revenue payments and/or royalties for any Search Results and/or Advertising
Results;
     (k) directly or indirectly generate queries, or impressions of or clicks on
Search or Advertising Results, through any automated, deceptive, fraudulent or
other invalid means (including, but not limited to, click spam, robots, macro
programs, and Internet agents);
     (l) encourage or require End Users or any other persons, either with or
without their knowledge, to click on Advertising Results through offering
incentives or any other methods that are manipulative, deceptive, malicious or
fraudulent (each of the foregoing in subsections (k) and (l) a “Fraudulent
Act”);
     (m) modify, adapt, translate, prepare derivative works from, decompile,
reverse engineer, disassemble or otherwise attempt to derive source code from
any Services, the Google Protocol, or any other Google technology, content,
data, routines, algorithms, methods, ideas design, user interface techniques,
software, materials, and documentation;
     (n) remove, deface, obscure, or alter Google’s copyright notice, trademarks
or other proprietary rights notices affixed to or provided as a part of any
Services, the Google Protocol, or any other Google technology, software,
materials and documentation;
     (o) “crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including, but not limited to, Search
Results and/or Advertising Results, or any part, copy or derivative thereof); or
     (p) create or attempt to create a substitute or similar service or product
through use of or access to any of the Services or proprietary information
related thereto.
Further, no Site or Customer Client Application shall contain any pornographic,
hate-related or violent content or contain any other material, products or
services that violate or encourage conduct that would violate any criminal laws,
any other applicable laws, or any third party rights.
3.2 Implementation. Customer shall ensure that there is no use of or access to
any Services through Customer’s properties which are not in compliance with the
terms of the Agreement or not otherwise approved by Google, and Customer shall
monitor and disable any such access or use by unauthorized parties (including,
but not limited to, spammers or any third party sites). Google may send
uncompensated test queries to the Site(s) or Customer Client Application(s) at
any time to verify Customer’s compliance with the requirements of this
Agreement. At any time during the Services Term, in the event that Customer’s
implementation or use of the Services are not in compliance with this Agreement,
Google shall have the right, upon written notice to Customer, to suspend any
continued use of the applicable Services until such time Customer implements
adequate corrective modifications as reasonably required and determined by
Google.
3.3 Customer’s Subsidiaries. To the extent a Site or Client Application which is
owned or operated by a wholly owned direct or indirect subsidiary of Customer is
approved for use of the Services, Customer shall ensure and be responsible for
compliance by such wholly owned direct or indirect subsidiary with the terms of
this Agreement.
4 Ownership; License Grants.
4.1 Google Rights. Google shall own all right, title and interest, including
without limitation all Intellectual Property Rights (as defined below), relating
to the Services (and any derivative works or enhancements thereof), including
but not limited to, all software, technology, information, content, materials,
guidelines, documentation, and the Google Protocol. Customer shall not acquire
any right, title, or interest therein, except for the limited use rights
expressly set forth in the Agreement. Any rights not expressly granted herein
are deemed withheld.
4.2 Customer Rights. Customer, its licensors, or other applicable third party
providers own all Intellectual Property Rights in and to the Customer Content.
Google shall not acquire any right, title or interest in or to such Customer
Content, except as expressly provided herein. Any rights not expressly granted
herein are deemed withheld.
4.3 Brand Features; License Grant.
4.3.1 Brand Features. Each party shall own all right, title and interest,
including without limitation all Intellectual Property Rights, relating to its
Brand Features. Some, but not all examples of Google Brand Features are located
at: http://www.google.com/permissions/trademarks.html (or such other URLs Google
may provide from time to time). Except to the limited extent expressly provided
in this Agreement, neither party grants, and the other party shall not acquire,
any right, title or interest (including, without limitation, any implied
license) in or to any Brand Features of the first party; and all rights not
expressly granted herein are deemed withheld. All use by Google of Customer
Brand Features (including any goodwill associated therewith) shall inure to the
benefit of Customer and all use by Customer of Google Brand Features (including
any goodwill associated therewith) shall inure to the benefit of Google. No
party shall challenge or assist others to challenge the Brand Features of the
other party (except to protect such party’s rights with respect to its own Brand
Features) or the registration thereof by the other party, nor shall either party
attempt to register any Brand Features or domain names that are confusingly
similar to those of the other party.
4.3.2 License to Google Brand Features. Subject to the terms and conditions of
this Agreement, Google grants to Customer a limited, nonexclusive and
nonsublicensable license during the Services Term to display those Google Brand
Features expressly authorized for use in this Agreement, solely for the purposes
expressly set forth herein. Notwithstanding anything to the contrary, in the
event Google modifies a Brand Feature or modifies use of a Google Brand Feature,
Google may revoke the license granted herein to use such Google Brand Feature
upon providing Customer with written notice thereof and a reasonable period of
time to cease such usage, provided in each such instance the change to the
modified Brand Feature or use thereof is generally applied to Google customers
generally. Furthermore, in its use of any Google Brand Feature, Customer agrees
to adhere to Google’s then current Brand Feature use guidelines, and any content
contained or referenced therein, which may be found at the following
Google Confidential

 



--------------------------------------------------------------------------------



 



URL: http://www.google.com/permissions/guidelines.html (or such other URL Google
may provide from time to time).
4.3.3 License to Customer Brand Features. Subject to the terms and conditions of
this Agreement, Customer grants to Google a limited, nonexclusive and
nonsublicensable license during the Services Term to display those Customer
Brand Features expressly authorized for use in this Agreement, solely for the
purposes expressly set forth herein. Notwithstanding anything to the contrary,
in the event Customer modifies a Customer Brand Feature or modifies use of a
Customer Brand Feature, Customer may revoke the license granted herein to use
such Brand Feature upon providing Google with written notice thereof and a
reasonable period of time to cease such usage.
4.4 Independent Development. Neither party shall be prohibited from
independently developing businesses related to the other party’s businesses,
provided that such development is not in violation of this Agreement.
5 Payment.
5.1 Fees. The fees and payment terms for the Services shall be set forth in the
applicable Order Form.
5.2 Taxes and Other Charges. All payments under the Agreement are exclusive of
taxes imposed by any governmental entity. Customer shall pay any applicable
taxes, including sales, use, personal property, value-added, excise, customs
fees, import duties or stamp duties or other taxes and duties imposed by
governmental entities of whatever kind and imposed with respect to the
transactions for services provided under the Agreement, including penalties and
interest, but specifically excluding taxes based upon Google’s net income. When
Google has the legal obligation to collect any applicable taxes, the appropriate
amount shall be invoiced to and paid by Customer “net thirty (30) days” from the
date of invoice or other notification. Customer shall promptly provide Google
with such documentation as may be required by the applicable governmental entity
in order for Google to process payments hereunder (including, without
limitation, a valid certificate of Customer’s exemption from obligation to pay
taxes as authorized by the appropriate governmental entity), and Google may
withhold any payments required to be made hereunder until Customer has provided
such documentation. Customer shall promptly provide Google with original or
certified copies of all tax payments or other sufficient evidence of tax
payments at the time such payments are made by Customer pursuant to the
Agreement.
6 Representations, Warranties and Disclaimer. Each party represents and warrants
that it has full power and authority to enter into the Agreement. Customer
represents and warrants that: ***. Google does not warrant that the Services
will meet all of Customer’s requirements or that performance of the Services
will be uninterrupted, virus-free, secure or error-free. Except as expressly
provided for herein, NEITHER PARTY MAKES ANY OTHER WARRANTY OF ANY KIND, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE AND NONINFRINGEMENT.
7 Indemnification.
7.1 Google Indemnity. Google will defend, or at its option settle, any third
party lawsuit or proceeding brought against Customer based upon or otherwise
arising out of a claim that ***. Notwithstanding the foregoing, in no event
shall Google have any obligations or liability under this Section arising from:
***.
7.2 Customer Indemnity. Customer will defend, or at its option settle, any third
party lawsuit or proceeding brought against Google based upon or otherwise
arising out of: ***.
7.3 General. Indemnification provided under Sections 7.1 and 7.2 shall be
limited to (a) payment by the indemnifying party (“Indemnitor”) of all damages
and costs finally awarded for such claim, or (b) settlement costs approved in
writing by the Indemnitor. The foregoing obligations shall exist only if the
party seeking indemnification (“Indemnitee”): (i) promptly notifies the
Indemnitor of such claim, (ii) provides the Indemnitor with reasonable
information, assistance and cooperation in defending the lawsuit or proceeding,
and (iii) gives the Indemnitor full control and sole authority over the defense
and settlement of such claim. The Indemnitee may join in defense with counsel of
its choice at its own expense. The Indemnitor shall only reimburse the
Indemnitee for expenses incurred by the Indemnitee with the Indemnitor’s prior
written approval. ***
8 Limitation of Liability.
8.1 Limitation. SUBJECT TO SECTION 8.2, NEITHER PARTY WILL BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES,
INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST DATA, LOST PROFITS, LOST REVENUE
OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT
(INCLUDING PRODUCTS LIABILITY, STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR
NOT SUCH PARTY WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY STATED HEREIN. SUBJECT TO SECTION 8.2, IN NO EVENT SHALL EITHER PARTY’S
LIABILITY FOR ANY CLAIM ARISING OUT OF THIS AGREEMENT (WHEN AGGREGATED WITH SUCH
PARTY’S LIABILITY FOR ALL OTHER CLAIMS ARISING OUT OF THIS AGREEMENT) EXCEED
***.
8.2 Exclusions from Limitations. Unless and then only to the extent this
Agreement expressly states otherwise, nothing in this Agreement shall exclude or
limit either party’s liability for: (a) breaches of the exclusivity obligations
contained in this Agreement; (b) breaches of any confidentiality obligations
contained in this Agreement; (c) infringement or misappropriation of the other
party’s Intellectual Property Rights or Customer’s breach of any license granted
in this Agreement to use the applicable Google Protocol(s); or (d) ***
8.3 Allocation of Risk. The parties agree that (i) the mutual agreements made in
this Section 8 reflect a reasonable allocation of risk, and (ii) that each party
would not enter into the Agreement without these limitations on liability.
 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

 



--------------------------------------------------------------------------------



 



9 Confidentiality; PR.
9.1 Confidentiality. Disclosure of confidential and/or proprietary information
disclosed hereunder, including the existence and content of the Agreement and
any information provided pursuant to the Agreement, shall be governed by the
confidentiality provisions of the Google Standard Mutual Non-Disclosure
Agreement, which has been executed by the parties prior to or concurrently with
this GSA, as of the date provided in the Order Form (the “NDA”). The
confidentiality provisions of the NDA are hereby incorporated by reference into
this GSA. The parties acknowledge and agree that Customer will be required to
file a redacted copy of this Agreement with the Securities and Exchange
Commission and all exhibits and appendices hereto as an exhibit to its next
periodic filing and will also be required to file a summary of the material
terms of this Agreement in a Form 8-K to be filed with the Securities and
Exchange Commission within four business days of execution of this Agreement.
The parties shall work together to create a mutually agreeable redacted
Agreement for such periodic filing and a mutually agreeable summary for the Form
8-K.
9.2 PR. Neither party will issue any public announcement regarding the existence
or content of this Agreement without the other party’s prior written approval.
Notwithstanding the foregoing, Google may include Customer’s Brand Features in
presentations, marketing materials, and customer lists (which includes, without
limitation, customer lists posted on Google’s web sites and screen shots of
Customer’s implementation of the Services). Upon Customer’s request, Google will
furnish Customer with a sample of such usage.
10 Term and Termination.
10.1 Term. The term of an Order Form under which Services may be used by
Customer shall commence on the applicable Order Form Effective Date (except as
otherwise specified in such Order Form) and shall continue for the period of
time set forth on such Order Form for the applicable Services (“Services Term”),
unless earlier terminated as provided herein or therein.
10.2 Termination.
10.2.1 General. Either party may suspend performance and/or terminate this
Agreement, in whole or in part: (i) if the other party materially breaches any
material term or condition of this Agreement and fails to cure such breach
within *** days after receiving written notice thereof; or (ii) if the other
party becomes insolvent or makes any assignment for the benefit of creditors or
similar transfer evidencing insolvency, or suffers or permits the commencement
of any form of insolvency or receivership proceeding, or has any petition under
bankruptcy law filed against it, which petition is not dismissed within sixty
(60) days of such filing, or has a trustee, administrator or receiver appointed
for its business or assets or any part thereof.
10.2.2 Google Termination Rights. Google may terminate this Agreement, or the
provision of any Service hereunder, immediately upon written notice: (i) if
Customer breaches Section 3.1 (Prohibited Actions) of this GSA, Section 4.3
(License Grants; Brand Features) of this GSA, or Section 9.1 (Confidentiality)
of this GSA or the exclusivity provisions contained in the Order Form; (ii) if
Customer is in material breach of this Agreement more than *** times
notwithstanding any cure of such breaches; (iii) if Google reasonably determines
that it is commercially impractical to continue providing the Services to its
customers generally in light of applicable laws; or (iv) as otherwise provided
in the Order Form. In addition, at any time during the Services Term, Google may
terminate this Agreement with *** days prior written notice if ***.
10.2.3 Customer Termination Rights. At any time during ***, Customer may
terminate this Agreement with ***prior written notice.
10.2.4 Suspension and Termination in the Event of an Injunction. Google may
suspend performance under this Agreement in whole or in part with immediate
effect if, as a result of a claim alleging facts that would constitute a breach
of Customer’s representations and warranties made in subsections (b) and (c) of
the second sentence of Section 6, Google is obliged by final or temporary court
order or magisterial decision to temporarily or permanently refrain from
continuing to perform its obligations under this Agreement. Google’s rights
under this provision shall become effective on the date of the court order or
magisterial decision or on the date of the service of the order irrespective of
the possibility of appeal. If any suspension under this paragraph continues for
more than six (6) months, Google may terminate this Agreement in whole or in
part with immediate effect.
10.3 Rights upon Termination. Upon the expiration or termination of the
Agreement for any reason: (i) all rights and licenses granted by Google shall
cease immediately; (ii) each party shall promptly return to the other party, or
destroy and certify the destruction of, all Confidential Information of the
other party; and (iii) Customer’s rights to use any Google Brand Features, as
permitted under the Agreement, shall cease immediately.
10.4 Effect of Termination of an Order Form. The termination or expiration of an
individual Order Form or this Agreement shall not have the effect of terminating
any other individual Order Form or this GSA with respect to such other
individual Order Form, unless expressly agreed to by the parties in writing. ***
10.5 Non-exclusive Remedy. Termination or expiration of this Agreement, in part
or in whole, shall not limit either party from pursuing other remedies available
to it, nor shall either party be relieved of its obligation to pay all fees that
are due and owing under this Agreement through the effective date of
termination. Neither party shall be liable to the other for any damages
resulting solely from termination as permitted herein.
11 Miscellaneous.
11.1 Compliance with Laws. Each party shall comply with all laws, rules and
regulations, if any, applicable to it in connection with the performance of its
obligations under the Agreement.
11.2 Notices. All notices shall be in English and in writing and (a) if sent to
Customer to the address identified on the Order Form and (b) if sent to Google
to such address as provided at: www.google.com/corporate/address.html or as
otherwise provided in writing for such notice purposes; provided, however, that
all invoices and payments shall be sent to the attention of Google Finance, all
legal notices shall be sent to the attention of the***
 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

 



--------------------------------------------------------------------------------



 



Google Legal Department, and all other correspondence shall be sent to the
attention of the account manager specified by Google. Notice shall be deemed
given (i) upon receipt when delivered personally, (ii) upon written verification
of receipt from overnight courier, (iii) upon verification of receipt of
registered or certified mail or (iv) upon verification of receipt via facsimile,
provided that such notice is also sent simultaneously via first class mail.
11.3 Assignment. Customer shall not assign or otherwise transfer its rights or
delegate its obligations under the Agreement, in whole or in part, without the
prior written consent of Google, which shall not be unreasonably withheld, and
any attempt to do so will be null and void. For purposes of this sentence, an
assignment will be deemed to include any transaction in which another party or
parties acquire the direct or indirect power to direct the management and
policies of a party or its assets, whether by way of merger, consolidation,
change of control, sale of all or substantially all of a party’s securities or
assets, contract, management agreement or otherwise.
11.4 Consultations. Before a party initiates legal action against the other
arising from the Agreement (except to seek injunctive or equitable relief or to
otherwise protect its Intellectual Property Rights), the matter in controversy
will first be referred to an officer of each party, who shall make good faith
and reasonable efforts to resolve the matter within four (4) weeks of the date
of referral.
11.5 Governing Law. The laws of California, excluding California’s choice of law
rules, and applicable federal U.S. laws shall govern the Agreement. Each party
agrees to submit to the personal and exclusive jurisdiction of the courts
located in Santa Clara County, California. The parties specifically exclude from
application to the Agreement the United Nations Convention on Contracts for the
International Sale of Goods and the Uniform Computer Information Transactions
Act.
11.6 Equitable Relief. Either party may seek equitable relief, including
temporary restraining orders or injunctions, in addition to all other remedies,
for breach or threatened breach of Customer’s exclusivity obligations contained
in this Agreement, either party’s license grant set forth in this Agreement, or
either party’s obligations contained in Sections 4 (Ownership; License Grant) or
Section 9.1 (Confidentiality) of this GSA.
11.7 Entire Agreement. The Agreement supersedes any other prior or collateral
agreements, whether oral or written, with respect to the subject matter hereof.
This GSA and related Order Form(s) (including any exhibits thereto), and any
terms located at Google URLs referenced pursuant to the Agreement (which are all
incorporated herein by reference), constitute the entire agreement with respect
to the subject matter hereof, and any terms contained in any related purchase
order(s) or other documents pertaining to the subject matter of the Agreement
shall be null and void.
11.8 Amendments. Any amendments or modifications to the Agreement must (i) be in
writing; (ii) refer to the Agreement; and (iii) be executed by an authorized
representative of each party.
11.9 No Waiver. The failure to require performance of any provision shall not
affect a party’s right to require performance at any time thereafter; nor shall
waiver of a breach of any provision constitute a waiver of the provision itself.
11.10 Severability. If any provision is adjudged by a court of competent
jurisdiction to be unenforceable, invalid or otherwise contrary to law, such
provision shall be interpreted so as to best accomplish its intended objectives
and the remaining provisions shall remain in full force and effect.
11.11 Survival. The following sections of this GSA will survive any expiration
or termination of this Agreement: 4.1, 4.2, 4.3.1 (except for the last sentence
thereof), 5.2, 6, 7, 8, 9 (including the NDA), 10.3, 10.4, 10.5 and 11.
11.12 Independent Contractors. The parties hereto are and shall remain
independent contractors and nothing herein shall be deemed to create any agency,
partnership, or joint venture relationship between the parties. Neither party
shall be deemed to be an employee or legal representative of the other nor shall
either party have any right or authority to create any obligation on behalf of
the other party.
11.13 No Third Party Beneficiaries. The Agreement is not intended to benefit,
nor shall it be deemed to give rise to, any rights in any third party.
11.14 Force Majeure; Transmissions. Neither party shall be liable for failing or
delaying performance of its obligations (except for the payment of money)
resulting from any condition beyond its reasonable control, including but not
limited to, governmental action, acts of terrorism, earthquake, fire, flood or
other acts of God, labor conditions, power failures, and Internet disturbances.
Google will not be responsible for receiving data, queries or requests directly
from End Users or any other third party, for transmission of data between
Customer’s (or any End User’s) and Google’s network interface, or for displaying
any applicable Results Set(s) to End Users.
11.15 Successors; Counterparts; Drafting; General. The Agreement (a) shall be
binding on and inure to the benefit of each of the parties and their respective
successors and assigns; (b) may be executed in counterparts, including facsimile
counterparts, each of which will be deemed an original and all of which when
taken together will constitute one and the same instrument; and (c) shall be
construed as if both parties jointly wrote it. In the event of conflict between
the terms of this GSA and the terms of the Order Form, the Order Form shall
govern with respect to such conflict.
IN WITNESS WHEREOF, the parties have executed this GSA by persons duly
authorized as of the “GSA Effective Date”, which shall be the date written by
Google below.

                  Google: GOOGLE INC.       Customer: MIVA, INC.
 
               
By:
  /s/  Omid Kordestani       By:   /s/  Peter A. Corrao
 
                Print Name: Omid Kordestani       Print Name: Peter A. Corrao
Title: SVP Global Sales & Business Development       Title: Chief Executive
Officer Date: 12/28/06       Date: 12/27/06

Google Confidential

 



--------------------------------------------------------------------------------



 



(FORM) [y31799y3179905.gif]

CONFIDENTIAL TREATMENT - Portions of this exhibit have been omitted pursuant to
a request for confidential treatment filed with the Commission under Rule 24b-2.
The omitted confidential material has been filed separately with the Commission.
The location of the omitted confidential information is indicated herein with
asterisks (***).

1.1.1 Google Inc. 1.1.1.1.1.1.1 Google Services Agreement Google SPD Rep: ***
1600 Amphitheatre Parkway            ORDER FORM Google SPD Director: ***
Mountain View, CA 94043 Google Sales Engineer: *** Tel: (650) 623-4000 Google
Legal Contact: *** Fax:(650) 618-2678 1.1.1.1.2 — CUSTOMER (FULL LEGAL NAME):
MIVA, Inc. GSA Effective Date: Dec. ___, 2006 NDA Effective Date: Nov. 2, 2006
—— —

Corporate Contact Information: Billing Contact Information: Legal Notices to:

—— —— —

Attention: *** *** John Pisaris

—— -— -— —

Title: *** *** General Counsel

—— -— -— —

Address, City, State, 5220 Summerlin Commons Blvd.; Ft. Postal Code, Country:
143 Varick Street; New York, New York 10013 5220 Summerlin Commons Blvd.; Ft.
Myers FL 33907 Myers, FL 33907

—— —— —— —

Phone: 212.231.2000 239.561.7229 239.561.7229

—— —— —— —

Fax: 212.809.0926 239.561.5932 239.790.9556

—— —— —— —

Email: *** *** ***

—— -— -— —

Technical Contact: *** Email*** Tel: 212.231.2000

—— -— —— —

Customer Wire Transfer Info (if applicable): Beneficiary Name: MIVA, Inc.
Beneficiary Bank: Fifth Third Bank

13350 Metro Parkway Fort Myers, FL 33912

To the Attention of: Accounts Receivable Department Routing Number: *** Account
Number: *** D&B DUNS Number: *** VAT/Tax Number: ***

—— —

Order Form Effective Date: Dec. ___, 2006 Initial Services Term: Dec. ___, 2006
– Dec. 31, 2008

—— —

SEARCH SERVICES SEARCH SERVICES            Search Fees 1.1.1.1.2.1.1.1 Safe
1.1.1.1.2.1.1.2 1.1.1.1.2.1.1.3

—— Search            Language Restrict            Country/Location (Check if
applicable) (Check if applicable) Restrict

—— —— (Check if applicable)

—

WebSearch Services

Est. Query Vol./Day 1.1.1.1.2.1.1.7 SafeSearch WebSearch Site(s):
1.1.1.1.2.1.1.4 1.1.1.1.2.1.1.8 1.1.1.1.2.1.1.12 If 1.1.1.1.2.1.1.14 If

*** 1.1.1.1.2.1.1.5 *** Search 1.1.1.1.2.1.1.9 High            checked,
specify            checked, specify Client Application(s) for WebSearch Services
(pending approval): Result Sets 1.1.1.1.2.1.1.10 Medium            languages:
country:

*** 1.1.1.1.2.1.1.6 1.1.1.1.2.1.1.11 Off 1.1.1.1.2.1.1.13 1.1.1.1.2.1.1.15

—— —— —— —

*** Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

Page 1



--------------------------------------------------------------------------------



 



(FORM) [y31799y3179906.gif]

ADSENSE SERVICES ADSENSE FOR SEARCH (“AFS”) Customer’s AFS            AFS
Deduction            Specifications

Revenue Share            Percentage (%) — Percentage (%) — —

Sponsored Links/Results Page AdSense for Search Min. # 3 AFS Site:
Above-the-fold: Yes *** See Exhibit A for Client Applications (pending
approval): See Section 15 other AFS *** of the Order Form *** % Specifications
—— —— — Optional AdSense for Search Features: AdSafe (check the applicable
boxes) Level: High Medium Low Off Adult Only —— —

Customer’s AFE Revenue            AFE Deduction ADSENSE FOR ERROR PAGES (“AFE”)
Share Percentage (%) Percentage (%) Specifications —— —— —— — AdSense for Error
Pages See Exhibit B for AFE Specifications Client Applications (pending
approval): See Section 15 of Sponsored Links/Results Page Min. # *** the Order
Form *** % 3 —— — Optional AdSense for Error Pages Features: AdSafe (check the
applicable boxes) Level: On Off —— — 1.1.1.1.2.1.1.16 To Be Completed By Google
Finance — Currency: — US Dollar Customer PO #: Japanese Yen —— Other: Credit
Check Complete — *** Confidential treatment requested and the redacted material
has been separately filed with the Commission.

Google Confidential

Page 2



--------------------------------------------------------------------------------



 



(GOOGLE LOGO) [y31799y3179907.gif]
GSA Order Form Terms and Conditions
1. Incorporation of Google Services Agreement. This Order Form, including the
terms and conditions hereunder, shall be governed by and incorporates by
reference the Google Services Agreement between Google and Customer with the GSA
Effective Date set forth in the Cover Page of this Order Form (the “GSA”). If
any terms of this Order Form conflict with the terms of the GSA, the terms of
this Order Form shall control. The GSA and this Order Form together comprise the
“Agreement.”
2. Services Term. The term of this Order Form shall commence on the Order
Form Effective Date and shall continue for the period of the Initial Services
Term stated above, unless earlier terminated as provided in this Agreement. For
purposes of this Agreement, the term of any renewal hereunder is referred to as
the “Renewal Term,” and the Initial Services Term, together with the Renewal
Term, if any, may also be referred to as the “Services Term.”
3. Defined Terms. The following capitalized terms shall have the meanings set
forth below. Capitalized terms used but not defined in this Order Form shall
have the meanings stated in the GSA.
GENERAL
     3.1. “Above-the-fold” means that portion of an Internet browser that is
visible to any End User at a minimum resolution of 800 by 600 pixels without
scrolling within the applicable Web page, as viewed through an Internet browser
application considered among the top two (2) most widely used from time to time.
     3.2. “Ads” or “Advertising Results” means advertisements served by Google
hereunder.
     3.3. “Client Application” means any application, plug-in, helper, component
or other executable code that runs on user’s computer; examples of Client
Applications include those that provide instant messaging, chat, email, data,
file viewing, media playing, file sharing, games, internet navigation, search
and other services. A “WebSearch Client Application,” “AFS Client Application,”
or “AFE Client Application” means those Customer Client Applications that have
been approved by Google to access the WebSearch, AFS or AFE Services,
respectively, either as reflected on the Cover Page(s) of this Order Form or as
otherwise approved by Google in writing from time to time during the Services
Term. “Customer Client Application” means the Client Application(s), if any,
approved for purposes of accessing one or more of the Services as provided in
the Order Form.
     3.4. “Client ID” means a unique alphanumeric code provided to and used by
Customer as specified by Google for purposes of identifying each query or
request. Google may assign and modify the number of Client IDs for each Service
from time to time. Customer will use Client IDs as instructed by Google, and
will provide such information to Google as Google may reasonably request with
respect to the use and application of any Client IDs.
     3.5. “Customer’s Technical Contact” means the technical employee of
Customer designated on the Cover Page of this Order Form.
     3.6. “End Users” of a particular Site or Client Application means
individual, human end users who visit or use the applicable Site or Client
Application.
     3.7. “Order Form Effective Date” means the date designated as such on the
Cover Page of this Order Form.
     3.8. “Results Page” means a Web page on which Google search and/or
advertising results provided under this Agreement are displayed.
     3.9. “Search Results” means the search results provided by Google through
any search Service ordered by Customer, if any, under this Order Form.
Google Confidential

Page 3



--------------------------------------------------------------------------------



 



     3.10. “Site(s)” means the WebSearch Site(s), AFS Site(s) and AFE Site(s)
collectively. The “WebSearch Site(s)” and “AFS Site(s),” are those Web sites
located at the URLs identified as such on the Cover Page(s) of this Order Form,
as the same may be amended from time to time as permitted herein. “AFE Site”
means the collection of Customer’s AFE Results Pages from the Site(s).
     3.11. “Successor Site” means a site which functionality is substantially
similar to and can reasonably be determined to have replaced a Site.
Notwithstanding the foregoing, a Successor Site specifically excludes URLs which
were submitted for approval as a Site pursuant to Section 16 hereof, but were
not accepted by Google.
     3.12. “Successor Client Application” means a client application which
functionality and subject matter is substantially similar to and can reasonably
be determined to have replace a Client Application. Notwithstanding the
foregoing, a Successor Client Application specifically excludes applications
which were submitted for approval as a Client Application pursuant to Section 16
hereof, but were not accepted by Google.
     3.13. “Valid IP Addresses” means those Internet protocol addresses provided
by Customer and approved by Google prior to implementation of the applicable
Services. The list of Valid IP Addresses may be modified by Customer upon
forty-eight (48) hours notice to Google via the online Google Administration
Console located at http://console.google.com, or such other URL as may be
updated by Google from time to time.
ADSENSE FOR ERROR PAGES
     3.14. “AFE Ads” means the advertisements provided by Google to Customer
under this Agreement through Google’s AFE Service.
     3.15. “AFE Deduction” for any period during the Services Term means the
percentage set forth under “AFE Deduction Percentage” under the AFE Table on the
Cover Page of this Order Form of AFE Revenues for such period.
     3.16. “AFE Percentage” means the percentage set forth under the title
“Customer’s AFE Revenue Share Percentage” in the AdSense for Error Pages Table
on the Cover Page(s) of this Order Form.
     3.17. “AFE Protocol” means the protocol provided by Google for accessing
the AFE Services, as such protocol may be updated by Google from time to time.
     3.18. “AFE Results Pages” means those Web pages hosted by Customer and
served to End Users in response to an Error Query.
     3.19. “AFE Results Set” means the set of AFE Ads transmitted by Google to
Customer in response to an Error Query.
     3.20. “AFE Revenues” for any period during the Services Term means ad
revenues that are recognized by Google in accordance with GAAP in such period
and attributed to AFE Ads displayed on the AFE Site pages in such period in
accordance with the requirements of this Agreement.
     3.21. “AFE Service” means Google’s AdSense for Error Pages Service.
     3.22. “Error Queries” means (i) text entered into an Internet browser
address bar by an End User that results in a DNS error (i.e., DNS lookup errors
or connection errors), (ii) text entered into an Internet browser address bar by
an End User that the browser determines (without interference from Customer or
Customer’s Client Application) to send to the browser’s default search engine,
or (iii) such other types of text entered into an Internet browser address bar
that Google agrees in writing may be considered an Error Query during the
Services Term. Google may evidence such agreement by updating its Implementation
Guidelines (as defined below) as provided therein.
     3.23. “Net AFE Revenues” for any period means AFE Revenues for such period
MINUS the AFE Deduction for such period.
Google Confidential

Page 4



--------------------------------------------------------------------------------



 



ADSENSE FOR SEARCH
     3.24. “AFS Ads” means the advertisements provided by Google to Customer
under this Agreement through Google’s AFS Service.
     3.25. “AFS Deduction” for any period during the Services Term means the
percentage set forth under “AFS Deduction Percentage” under the AFS Table on the
Cover Page of this Order Form of AFS Revenues for such period.
     3.26. “AFS Percentage” means the percentage set forth under the title
“Customer’s AFS Revenue Share Percentage” in the AdSense for Search Table on the
Cover Page(s) of this Order Form.
     3.27. “AFS Protocol” means the protocol provided by Google for accessing
the AFS Services, as such protocol may be updated by Google from time to time.
     3.28. “AFS Query” means a query sent to Google by Customer to be processed
by Google’s AFS Service.
     3.29. “AFS Results Set” means the set of AFS Ads transmitted by Google to
Customer in response to an AFS Query.
     3.30. “AFS Revenues” for any period during the Services Term means ad
revenues that are recognized by Google in accordance with GAAP in such period
and attributed to AFS Ads displayed on the AFS Site in such period in accordance
with the requirements of this Agreement.
     3.31. “AFS Service” means Google’s AdSense for Search Service.
     3.32. “Net AFS Revenues” for any period means AFS Revenues for such period
MINUS the AFS Deduction for such period.
WEBSEARCH
     3.33. “WebSearch Box” means a search box into which End Users may enter
queries to search the Web on a WebSearch Site or in a WebSearch Client
Application as provided in this Agreement.
     3.34. “WebSearch Query” means a query sent to Google by Customer to be
processed by Google’s WebSearch Service.
     3.35. “WebSearch Protocol” means the protocol provided by Google for
accessing the WebSearch Services, as such protocol may be updated by Google from
time to time.
     3.36. “WebSearch Results” means WebSearch search results provided by Google
through its WebSearch Service.
     3.37. “WebSearch Results Set” means the set of WebSearch Results (not to
exceed ten (10) individual results) transmitted by Google to Customer in
response to a WebSearch Query.
     3.38. “WebSearch Service” means Google’s WebSearch Service.
4. WebSearch Services.
     4.1. Scope of WebSearch Services. If selected on the Cover Page(s) of this
Order Form, during the Services Term and subject to the terms and conditions of
this Agreement, Google will provide Customer with WebSearch Results through its
WebSearch Service for display on the WebSearch Sites as permitted herein.
Customer agrees to implement the WebSearch Service as provided herein on the
WebSearch Sites and WebSearch Client Applications listed on the Order Form as of
the Order Form Effective Date within thirty (30) days of the Order
Form Effective Date, and to maintain such implementation thereafter during the
Services Term. Customer agrees to implement the WebSearch Service on any future
WebSearch Site or WebSearch Client Application added to this Agreement pursuant
to Section 16 hereof as provided in this Agreement.
     4.2. Implementation of WebSearch Services. Unless otherwise agreed to by
Google in writing, Customer shall implement the WebSearch Services in a manner
that: (a) conforms to the WebSearch
Google Confidential

Page 5



--------------------------------------------------------------------------------



 



Specifications set forth in the Cover Page(s) of this Order Form, if any;
(b) conforms to Google’s brand treatment guidelines for WebSearch as updated by
Google from time to time, the current version of which is located at
http://www.google.com/wssynd/02brand.html; (c) conforms to the screenshots and
specifications set forth in Exhibit A attached hereto; and (d) otherwise
complies with the technical and implementation requirements provided by Google
from time to time, including those instructions contained in the documentation
setting forth the WebSearch Protocol. Without limiting the foregoing, Customer
acknowledges and agrees to the following:
          4.2.1. Search Boxes and Queries. Customer shall implement on each
WebSearch Site and WebSearch Client Application a WebSearch Box for End Users to
enter WebSearch Queries. WebSearch Boxes may only be located on a WebSearch Site
and WebSearch Client Application, and on no other Web site, application or other
property. The format and location of each WebSearch Box on each WebSearch Site
and WebSearch Client Application is subject to the written consent of Google.
Unless (and then only to the extent) otherwise approved by Google in writing,
Customer understands and agrees that: (a) queries sent to Google for processing
under its WebSearch Service may be initiated only by End Users (i) entering text
into WebSearch Boxes on the WebSearch Site and WebSearch Client Application as
provided herein, and (ii) clicking on text links included on the WebSearch Sites
that are identified as search queries (i.e., labeled as “Related Searches”) and
that generate a search results page; and (b) Customer shall send any and all
queries generated on the WebSearch Sites and WebSearch Client Application as
provided in subsection (a) above to Google for processing under its WebSearch
Services in accordance with the requirements provided by Google, without
editing, filtering, truncating, appending terms to or otherwise modifying such
WebSearch Queries, either individually or in the aggregate. Notwithstanding
anything to the contrary, Google will have no obligation to process WebSearch
Queries that are not sent in compliance with the requirements of this Agreement.
          4.2.2. Operation of WebSearch Services. Customer will ensure that each
WebSearch Query will (a) be from a list of Valid IP Addresses approved by Google
for the WebSearch Services; (b) contain a Client ID approved by Google for the
WebSearch Services; and (c) include End User IP address and user agent
information. Upon Google’s receipt of a WebSearch Query, Google will transmit a
WebSearch Results Set, to the extent available, via Google’s network interface
in accordance with the WebSearch Protocol. Customer shall then display, in each
instance, the entire WebSearch Results Set that corresponds to such WebSearch
Query on the applicable WebSearch Site in the manner contemplated by this
Agreement, without editing, filtering, reordering, truncating, adding content to
or otherwise modifying such WebSearch Results Set.
          4.2.3. Labeling, Branding and Attribution. *** If Customer is in
breach of this Agreement at any time during the Services Term, Google may, at
its option, require Customer to remove all Google labeling, branding or
attribution from any or all Sites and Client Applications in addition to any
other remedies Google may have under this Agreement.
     4.3. License to WebSearch Protocol. Google grants to Customer a limited,
nonexclusive and non-sublicensable license during the Services Term to use the
WebSearch Protocol solely for the purpose of transmitting WebSearch Queries and
other required information and receiving WebSearch Results Sets solely to the
extent permitted hereunder. Except to the limited extent expressly provided in
this Agreement, Google does not grant, and Customer shall not acquire, any
right, title or interest (including, without limitation, any implied license) in
or to any Google Intellectual Property Rights; and all rights not expressly
granted herein are reserved to Google.
5. AdSense for Search Services.
     5.1. Scope of AdSense for Search Services. If selected on the Cover Page(s)
of this Order Form, during the Services Term and subject to the terms and
conditions of this Agreement, Google will provide Customer with AFS Ads through
its AFS Service for display on the AFS Sites as permitted herein. Customer
agrees to implement the AFS Service as provided herein on the AFS Sites and AFS
Client Applications listed on the Order Form as of the Order Form Effective Date
within thirty (30) days of the Order Form Effective Date, and to maintain such
implementation thereafter during the Services Term. Customer agrees to implement
the AFS Service on any future AFS Site or AFS Client Application added to this
Agreement pursuant to Section 16 hereof as provided in this Agreement.
 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

Page 6



--------------------------------------------------------------------------------



 



     5.2. Implementation of AFS Services. Unless otherwise agreed to by Google
in writing, Customer shall implement the AFS Services in a manner that:
(a) conforms to the AFS Specifications set forth in the Cover Page(s) of this
Order Form, if any; (b) conforms to Google’s brand treatment guidelines for AFS
Services as updated by Google from time to time, the current version of which is
located at http://www.google.com/wssynd/02brand.html; (c) conforms to the
screenshots and specifications set forth in Exhibit A attached hereto; and
(d) otherwise complies with the technical and implementation requirements
provided by Google from time to time, including those instructions contained in
the documentation setting forth the AFS Protocol. Without limiting the
foregoing, Customer acknowledges and agrees to the following:
          5.2.1. AFS Queries. Unless (and then only to the extent) otherwise
approved by Google in writing, Customer understands and agrees that: (a) queries
sent to Google for processing under its AFS Service may be initiated only by End
Users (i) entering text into WebSearch Boxes on the AFS Site and AFS Client
Application as provided herein, (ii) clicking on text links included on the AFS
Site that are identified as search queries (i.e., labeled as “Related Searches”)
and that generate a search results page, and (iii) clicking on text links that
comprise directory listings included on the AFS Site and that resolve to a page
that displays directory search results; and (b) Customer shall send any and all
queries generated on the AFS Sites and AFS Client Application as provided in
subsection (a) above to Google for processing under its AFS Services in
accordance with the requirements provided by Google, without editing, filtering,
truncating, appending terms to or otherwise modifying such AFS Queries, either
individually or in the aggregate. Notwithstanding anything to the contrary,
Google will have no obligation to process AFS Queries that are not sent in
compliance with the requirements of this Agreement.
          5.2.2. Operation of AFS Services. Customer will ensure that each AFS
Query will (a) be from a list of Valid IP Addresses approved by Google for the
AFS Services; (b) contain a Client ID approved by Google for the AFS Services;
(c) include End User IP address and user agent information; and (d) request no
fewer than the minimum number of AFS Ads per AFS Results Page stated in the
Cover Page(s) of this Order Form. Upon Google’s receipt of an AFS Query, Google
will transmit an AFS Results Set, to the extent available, via Google’s network
interface in accordance with the AFS Protocol. Customer shall then display, in
each instance, the entire AFS Results Set that corresponds to such AFS Query on
the applicable AFS Site in the manner contemplated by this Agreement, without
editing, filtering, reordering, truncating, adding content to or otherwise
modifying such AFS Results Set.
          5.2.3. Labeling, Branding and Attribution. Customer shall
unambiguously mark each AFS Ad, or each cluster or grouping of AFS Ads, as a
“Sponsored Link” or “Sponsored Links,” as the case may be, unless otherwise
instructed or agreed by Google. In any event, Google reserves approval authority
to ensure that AFS Ads are labeled in a manner so as to sufficiently distinguish
them from search results.
     5.3. License to AFS Protocol. Google grants to Customer a limited,
nonexclusive and non-sublicensable license during the Services Term to use the
AFS Protocol solely for the purpose of transmitting AFS Queries and other
required information and receiving AFS Result Sets, as applicable, solely to the
extent permitted hereunder. Except to the limited extent expressly provided in
this Agreement, Google does not grant, and Customer shall not acquire, any
right, title or interest (including, without limitation, any implied license) in
or to any Google Intellectual Property Rights; and all rights not expressly
granted herein are reserved to Google.

6.   AdSense for Error Pages Services.

     6.1. Scope of AdSense for Error Pages Services. If selected on the Cover
Page(s) of this Order Form, during the Services Term and subject to the terms
and conditions of this Agreement, Google will provide Customer with AFE Ads
through its AFE Service for display on the AFE Sites as permitted herein.
Customer agrees to implement the AFE Service as provided herein within thirty
(30) days of the Order Form Effective Date, and to maintain such implementation
thereafter during the Services Term.
     6.2. Implementation of AFE Services. Unless otherwise agreed to by Google
in writing, Customer shall implement the AFE Services in a manner that:
(a) conforms to the AFE Specifications set forth in the Cover Page(s) of this
Order Form, if any; (b) conforms to the screenshots and specifications set forth
in Exhibit B attached hereto; and (c) otherwise complies with the technical and
implementation requirements provided by Google from time to time, including
those instructions contained in Google’s implementation guidelines for AFE
Services as provided by Google to Customer and as updated by Google from time to
time and in the documentation setting forth the AFE Protocol. Without limiting
the foregoing, Customer acknowledges and agrees to the following:
Google Confidential

Page 7



--------------------------------------------------------------------------------



 



          6.2.1. Error Queries. Customer shall send any and all Error Queries
received by Customer from End Users of AFE Sites to Google in accordance with
the requirements provided by Google, without editing, filtering, truncating,
appending terms to or otherwise modifying such Error Queries, either
individually or in the aggregate; and, notwithstanding anything to the contrary,
Google will have no obligation to process requests for AFE Ads that are not sent
in compliance with the requirements of this Agreement. Without limiting the
foregoing, (i) Customer will not submit a request for AFE Ads other than in
response to Error Queries; (ii) Customer’s implementation will not prevent any
valid domain name query from being routed to a Domain Name Server and to its
intended destination IP address; (iii) Customer may intercept Error Query
traffic only through a Client Application installed on the End User’s computer
and approved by Google in writing in advance (and not, for example, at the
server level).
          6.2.2. Operation of AFE Services. Customer will ensure that each Error
Query will (a) be from a Valid IP Addresses approved by Google for the AFE
Services; (b) contain a Client ID approved by Google for the AFE Services;
(c) include End User IP address and user agent information; and (d) request no
fewer than the minimum number of AFE Ads per AFE Results Page stated in the
Cover Page(s) of the Order Form. Upon Google’s receipt of an Error Query, in
addition to Google’s obligation to transmit WebSearch Results, Google will
transmit an AFE Results Set, to the extent available, via Google’s network
interface in accordance with the AFE Protocol. Customer shall then display, in
each instance, the entire AFE Results Set that corresponds to such Error Query
in the manner contemplated by this Agreement, without editing, filtering,
reordering, truncating, adding content to or otherwise modifying such AFE
Results Set.
          6.2.3. Labeling, Branding and Attribution. Customer shall
unambiguously mark each AFE Ad, or each cluster or grouping of AFE Ads, as a
“Sponsored Link” or “Sponsored Links,” as the case may be, unless otherwise
instructed or agreed by Google. In any event, Google reserves approval authority
to ensure that AFE Ads are labeled in a manner so as to sufficiently distinguish
them from search results. In addition, each AFE Results Page will be clearly
labeled in accordance with the AFE Implementation Guidelines.
     6.3. License to AFE Protocol. Google grants to Customer a limited,
nonexclusive and non-sublicensable license during the Services Term to use the
AFE Protocol solely for the purpose of transmitting Error Queries and other
required information and receiving AFE Result Sets, as applicable, solely to the
extent permitted hereunder. Except to the limited extent expressly provided in
this Agreement, Google does not grant, and Customer shall not acquire, any
right, title or interest (including, without limitation, any implied license) in
or to any Google Intellectual Property Rights; and all rights not expressly
granted herein are reserved to Google.
7. Client Application. Customer’s Client Applications set forth in the Cover
Page(s) of this Order Form are subject to approval by Google for purposes of
(a) sending WebSearch Queries or AFS Queries to resolve to approved Results
Pages on the WebSearch Sites or AFS Sites; or (b) implementing the interception
of Error Queries in connection with the AFE Services as permitted herein;
provided that, at all times during the Services Term, Customer, and Customer’s
Client Application(s), will comply with Google’s Client Application Guidelines,
the current form of which is attached hereto as Exhibit C ***. Customer
represents and warrants that (a) it has read and understands the Client
Application Guidelines; and (b) it or its wholly owned direct or indirect
subsidiary does, and at all times during the Services Term it will, own, operate
and control one hundred percent (100%) of the approved Client Application(s) set
forth in the Cover Page(s) of this Order Form.
8. Site and Customer Client Application Modifications. Google acknowledges that
Customer may update the design and content of the Sites and Customer Client
Applications in a manner consistent with its obligations contained herein;
provided that Customer agrees that (a) it shall keep Google informed of all
planned material changes to such Sites and Customer Client Applications;
(b) with respect to the Sites, no changes may be made to the look and feel,
dimension and/or placement of the WebSearch Results, AFS Ads, or AFE Ads without
obtaining the prior written consent of Google, and (c) with respect to the
Customer Client Applications, no material changes may be made to the
functionality or content of the application without obtaining the prior written
consent of Google. For the avoidance of doubt, Google may, and the foregoing
will in no event limit Google’s ability to, require changes to the look and
feel, content or targeting methodology of any such Results or Ads provided
herein.
 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

Page 8



--------------------------------------------------------------------------------



 



9. Filters.
     9.1. General. Certain Services may contain filtering capability, such as
SafeSearch, Country Restrict, Language Restrict, AdSafe and other filters.
Notwithstanding anything to the contrary, if Customer elects to enable any such
filters, Customer expressly acknowledges and agrees (a) it is Customer’s
responsibility to enable such features in accordance with the instructions
provided by Google in the applicable Service protocol, and (b) that Google
cannot and does not make any representation, warranty or covenant that all
results will be limited to results elected by enabling such filter(s). For
example, but without limiting the foregoing, if Customer elects SafeSearch,
Country Restrict, Language Restrict and/or AdSafe, Google cannot and does not
make any representation, warranty or covenant that all results will be limited
to the countries or languages selected or that all objectionable results will be
prevented.
     9.2. URL Blocking. During the Services Term, Google will use commercially
reasonable efforts to exclude from Ads served under this Agreement Ads that
contain the URLs set forth in Exhibit D attached hereto (which as of the Order
Form Effective Date has no URLs listed). *** Notwithstanding anything to the
contrary, Customer understands that Google cannot and does not make any
representation, warranty or covenant that no Ads will contain any of the URLs
listed in Exhibit D.
10. Updates. If Google updates its technical or implementation specifications
(including, without limitation, by way of updating the applicable Service
protocol or by way of requiring changes to the look and feel, content and
targeting methodology of Ads) from time to time as contemplated herein, Customer
shall implement such updates or modifications as soon as reasonably practical,
but in any event within *** of the date it receives notice thereof.
11. Notice of System Changes. Customer will provide Google with *** advance
notice of any change in the code or serving technology used to display Google
Advertising Results and/or Search Results (e.g., a change in the advertising
serving technology used) that could reasonably be expected to have the potential
to adversely affect the delivery or display of Google search or advertising
results as required by this Agreement (it being understood that notice will in
no event relieve Customer of its obligations to display Search and Advertising
Results as required hereunder).
12. Optimization. The parties agree to consult in good faith from time to time
with the objective of optimizing the performance of Ads served under this
Agreement.
13. Technical Support. Subject to the terms and conditions of this Agreement,
during the Services Term Google shall provide technical support services to
Customer in accordance with Google’s support guidelines then in effect for the
Services ordered herein. Prior to making any support request to Google, Customer
shall first use reasonable efforts to fix any error, bug, malfunction, or
network connectivity defect on its own without any escalation to Google.
Thereafter, Customer’s Technical Contact may submit a written request for
technical support via email to the applicable Google alias set forth below, or
such other email address that Google may provide from time to time. Customer
shall provide support services to End Users at its own expense.
          • *** (for WebSearch Services requests)
          • *** (for AFS and AFE requests)
14. Exclusivity. ***
15. Fees and Payment Terms.
     15.1. WebSearch Services. On or before the Order Form Effective Date,
Customer shall submit a completed Google credit application form. For all other
WebSearch Fees, Google shall bill Customer monthly at the rates stated on the
Cover Page(s) of this Order Form and all such fees shall be due and payable “net
thirty (30) days” from date of invoice. Within thirty (30) days of the end of
each month during the Services Term, Google shall provide Customer with
WebSearch Services usage reports in the form generally made available at that
time.
 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

Page 9



--------------------------------------------------------------------------------



 



     15.2. AdSense for Search and AdSense for Error Pages. Subject to the terms
and conditions of this Agreement, for each month during the Services Term,
Google shall pay to Customer the applicable AFS Revenue Share Percentage and AFE
Revenue Share Percentage as follows:
***
Google’s obligation to make payments under this Section shall not commence until
Google’s technical personnel provide written approval of Customer’s
implementation of the AFS Service on each AFS Site and implementation of the AFE
Service on each AFE Site, each such approval not to be unreasonably withheld or
delayed. Payments required under this paragraph shall be made by the last day of
the calendar month following the calendar month in which the applicable AFS Ads
and AFE Ads were displayed on the corresponding AFS Sites and AFE Sites.
     15.3. Non-Qualifying Ads. Notwithstanding any of the foregoing, Google
shall not be liable for payment in connection with (a) any amounts which result
from invalid queries, or invalid impressions of (or clicks on) Ads, generated by
any person, bot, automated program or similar device, including, without
limitation, through any Fraudulent Act, in each case as reasonably determined by
Google; or (b) impressions of Ads or clicks on Ads delivered through an
implementation which is not initially approved by Google pursuant to the
Agreement or subsequently fails to meet Google’s implementation requirements and
specifications *** . The number of queries, and impressions of and clicks on
Ads, as reported by Google, shall be the number used in calculating payments
hereunder.
     15.4. Methods of Payment.
          15.4.1. Payments to Google. All payments due to Google shall be in the
currency specified in this Order Form. Any charges for converting foreign
currency shall be the responsibility of Customer and shall be invoiced
accordingly. If paid in US dollars, payments to Google shall be made preferably
via wire transfer with the following instructions:
***
If paid in US dollars and not wired to Google, payment shall be made by check
for receipt by Google at the address specified on the Cover Page of this Order
Form (or such other address as Google may provide Customer in writing from time
to time for such purpose) on or before the payment due date. If payment is made
in any other currency, payment shall be made by wire pursuant to the wire
instructions specified below on this Order Form (or if no applicable wire
instructions are specified, payment shall be made using the US wire transfer
instructions above). Delinquent payments due to Google shall bear interest at
the rate of *** percent (%) per month (or the highest rate permitted by law, if
less) starting from thirty (30) days following the payment due date until paid
in full. Customer will be responsible for all reasonable expenses (including
legal fees) incurred by Google in collecting unpaid or delinquent amounts. In
addition, Google may suspend performance and/or terminate this Order Form upon
*** written notice if Customer fails to make any required payment when due
unless such payment is made within such *** notice period. If Google reasonably
deems itself insecure with respect to Customer’s ability to meet its financial
obligations under the Agreement, Google may, at its sole option, modify the
payment terms or require other reasonable assurances or forms of security prior
to providing or continuing to provide the WebSearch Service. The foregoing
provisions regarding collection expenses, suspension and termination shall not
apply to payment amounts that are in dispute or being researched for accuracy.
     15.4.2. Payments to Customer. Payments to Customer (if by wire transfer)
shall be made pursuant to the wire transfer instructions specified on this Order
Form. Customer acknowledges that Google may, at its option, offset any payment
obligations to Customer hereunder against any product or service fees (including
late fees) owed and not yet paid by Customer under this Agreement, in addition
to whatever other rights and remedies Google may have hereunder. In addition,
Customer acknowledges that Google may, at its option, offset any payment
obligations to Customer against any product or service fees (including late
fees) owed and delinquent by Customer under any other agreement between Customer
and Google, in addition to whatever other rights and remedies Google may have
thereunder. Furthermore, Google reserves the right to withhold and offset
against its payment obligations hereunder, or require Customer to pay to Google
(within thirty (30) days of any invoice therefor), any amounts Google may have
overpaid to Customer in prior periods. Delinquent payments due to Customer shall
bear interest at the rate of *** percent (***%) per month (or the highest rate
permitted by law, if less) starting from thirty (30) days
 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

Page 10



--------------------------------------------------------------------------------



 



following the payment due date until paid in full. Google will be responsible
for all reasonable expenses (including legal fees) incurred by Customer in
collecting unpaid or delinquent amounts. In addition, Customer may suspend
performance and/or terminate this Order Form upon *** written notice if Google
fails to make any required payment when due unless such payment is made within
such notice period. The foregoing provisions regarding collection expenses,
suspension and termination shall not apply to payment amounts that are in
dispute or being researched for accuracy.
16. Updates to List of Approved Sites and Client Applications. The list of
WebSearch Site(s), AFS Site(s), WebSearch Client Application(s), AFS Client
Application(s), and AFE Client Application(s) may be updated from time to time
subject to Google’s prior written consent. From time to time, Customer may
notify Google (which notification may be via email) of any additional sites or
Client Applications on which Customer or its wholly owned direct or indirect
subsidiary desires to implement the Services. If Google accepts the additional
sites or Client Applications, the parties will amend the Agreement in writing to
include such additional sites and/or Client Applications and such additional
modifications to the terms hereof, if any, as the parties may agree with respect
to such additional sites or Client Applications. In addition, any Successor
Client Application must be submitted to Google for approval prior to the
implementation of the Services, even if the Client Application to which it is
the successor was previously approved by Google.
17. Authority to Bind. Each of Customer’s and Google’s signatory to this Order
Form represents and warrants that he or she has the power and authority to
accept and bind Customer and Google, as the case may be, to the terms of this
Order Form.
This Order Form may be executed in counterparts, including facsimile
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.

                  Google: GOOGLE INC.       Customer: MIVA, INC.
 
               
By:
  /s/  Omid Kordestani       By:   /s/  Peter A. Corrao
 
                Print Name: Omid Kordestani       Print Name: Peter A. Corrao
Title: SVP Global Sales & Business Development       Title: Chief Executive
Officer Date: 12/28/06       Date: 12/27/06

 

***   Confidential treatment requested and the redacted material has been
separately filed with the Commission.

Google Confidential

Page 11